                                         Case 5:17-cv-00220-LHK Document 1206 Filed 01/09/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                         Case No.17-cv-00220-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART SEALING
                                  14             v.                                        MOTION RELATED TO MOTION TO
                                                                                           EXCLUDE NEVO TESTIMONY
                                  15     QUALCOMM INCORPORATED,
                                                                                           Re: Dkt. No. 1047
                                  16                    Defendant.
                                  17

                                  18          Before the Court is the joint administrative motion to seal the FTC’s motion to exclude

                                  19   Prof. Nevo’s expert testimony and Qualcomm’s opposition to the FTC’s motion. ECF No. 1047.

                                  20   Applying the compelling reasons standard, the Court orders as follows:

                                  21
                                                Document                          Page/Line                         Ruling
                                  22
                                        FTC Motion                    2:4-5                                 GRANTED.
                                  23    FTC Motion                    2:18-28                               GRANTED.
                                        FTC Motion                    3:3-4                                 GRANTED.
                                  24    FTC Motion                    4:6                                   DENIED.
                                  25    FTC Motion                    4:24-28                               DENIED.
                                        FTC Motion                    5:18                                  GRANTED.
                                  26
                                  27                                                   1

                                  28   Case No. 17-cv-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART SEALING MOTION RELATED TO MOTION TO
                                       EXCLUDE NEVO TESTIMONY
                                        Case 5:17-cv-00220-LHK Document 1206 Filed 01/09/19 Page 2 of 4



                                              Document                        Page/Line               Ruling
                                   1
                                       FTC Motion, Milici       2:15-16                         GRANTED.
                                   2   Declaration
                                       FTC Motion, Milici       2:20-21                         GRANTED.
                                   3   Declaration
                                   4   FTC Motion, Milici       2:24-25                         GRANTED.
                                       Declaration
                                   5   FTC Motion, Milici       3:2-3                           DENIED.
                                       Declaration
                                   6   FTC Motion, Milici       3:6-7                           DENIED.
                                       Declaration
                                   7
                                       FTC Motion, Nevo         49, ¶ 94, selected portions     GRANTED.
                                   8   Rebuttal Report
                                       FTC Motion, Nevo         49, n. 179                      GRANTED.
                                   9   Rebuttal Report
                                       FTC Motion, Nevo         149, ¶ 292, selected portions   GRANTED.
                                  10   Rebuttal Report
                                  11   FTC Motion, Nevo         150, ¶ 296, selected portions   GRANTED.
                                       Rebuttal Report
                                  12   FTC Motion, Nevo         150, n. 513                     GRANTED.
Northern District of California
 United States District Court




                                       Rebuttal Report
                                  13   FTC Motion, Nevo         151, ¶ 299, selected portions   GRANTED.
                                  14   Rebuttal Report
                                       FTC Motion, Nevo         151, n. 517                     GRANTED.
                                  15   Rebuttal Report
                                       FTC Motion, Nevo         256:13                          GRANTED.
                                  16   deposition transcript
                                       FTC Motion, Nevo         256:16-17                       DENIED.
                                  17
                                       deposition transcript
                                  18   FTC Motion, Nevo         257:1                           DENIED.
                                       deposition transcript
                                  19   FTC Motion, Nevo         257:9                           DENIED.
                                       deposition transcript
                                  20   FTC Motion, Nevo         257:14-15                       GRANTED.
                                  21   deposition transcript
                                       FTC Motion, Nevo         257:18-19                       DENIED.
                                  22   deposition transcript
                                       FTC Motion, Exhibits 3   Entire exhibits.                GRANTED.
                                  23   to 7
                                       FTC Motion, Exhibit 8    Entire exhibit.                 DENIED.
                                  24
                                       Qualcomm Opposition      2:25-26                         GRANTED.
                                  25   Qualcomm Opposition      2:27-3:2                        GRANTED.
                                       Qualcomm Opposition      3:4                             GRANTED.
                                  26
                                  27                                               2

                                  28   Case No. 17-cv-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART SEALING MOTION RELATED TO MOTION TO
                                       EXCLUDE NEVO TESTIMONY
                                        Case 5:17-cv-00220-LHK Document 1206 Filed 01/09/19 Page 3 of 4



                                              Document                         Page/Line                      Ruling
                                   1
                                       Qualcomm Opposition       3:5-8, selection before “license   DENIED.
                                   2                             agreement”
                                       Qualcomm Opposition       3:8, selection between “license    GRANTED.
                                   3                             agreement” through line 10
                                   4   Qualcomm Opposition       3:11-14                            GRANTED.
                                       Qualcomm Opposition       3:17                               GRANTED.
                                   5   Qualcomm Opposition       3:19                               GRANTED.
                                       Qualcomm Opposition       3:22-23                            GRANTED.
                                   6   Qualcomm Opposition       3:26-27                            GRANTED.
                                   7   Qualcomm Opposition       4:3-4                              GRANTED.
                                       Qualcomm Opposition       4:7                                GRANTED.
                                   8   Qualcomm Opposition       4:14-15                            GRANTED.
                                       Qualcomm Opposition       4:22                               DENIED.
                                   9   Qualcomm Opposition       5:9-11                             GRANTED.
                                  10   Qualcomm Opposition       6:13-14                            GRANTED.
                                       Qualcomm Opposition       8:1-2                              DENIED.
                                  11   Qualcomm Opposition       8:3-4                              DENIED.
                                       Qualcomm Opposition       8:5-6                              GRANTED.
                                  12   Qualcomm Opposition       8:8-9                              DENIED.
Northern District of California
 United States District Court




                                       Qualcomm Opposition       8:12                               GRANTED.
                                  13
                                       Qualcomm Opposition       9:16                               GRANTED.
                                  14   Qualcomm Opposition,      1:11-12                            GRANTED.
                                       Byars Declaration
                                  15   Qualcomm Opposition,      1:14-15                            GRANTED.
                                       Byars Declaration
                                  16
                                       Qualcomm Opposition,      1:8-10                             GRANTED.
                                  17   Gonell Declaration
                                       Qualcomm Opposition,      1:12-16                            GRANTED.
                                  18   Gonell Declaration
                                       Qualcomm Opposition,      1:17-20                            GRANTED.
                                  19   Gonell Declaration
                                  20   Qualcomm Opposition,      1:21-25                            GRANTED.
                                       Gonell Declaration
                                  21   Qualcomm Opposition,      2:1-4                              GRANTED.
                                       Gonell Declaration
                                  22   Qualcomm Opposition,      117-18, ¶ 314                      GRANTED.
                                       Shapiro Expert Report
                                  23
                                       Qualcomm Opposition,      118, ¶ 315                         DENIED.
                                  24   Shapiro Expert Report
                                       Qualcomm Opposition,      118, notes 595-603                 DENIED.
                                  25   Shapiro Expert Report
                                       Qualcomm Opposition,      39, ¶ 112                          DENIED.
                                  26   Shapiro Rebuttal Report
                                  27                                                3

                                  28   Case No. 17-cv-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART SEALING MOTION RELATED TO MOTION TO
                                       EXCLUDE NEVO TESTIMONY
                                         Case 5:17-cv-00220-LHK Document 1206 Filed 01/09/19 Page 4 of 4



                                                Document                           Page/Line                          Ruling
                                   1
                                        Qualcomm Opposition,        39, note 118                            DENIED.
                                   2    Shapiro Rebuttal Report
                                   3          The parties shall refile the above documents by January 11, 2019, consistent with the

                                   4   above sealing rulings.

                                   5   IT IS SO ORDERED.

                                   6

                                   7   Dated: January 9, 2019

                                   8                                                  ______________________________________
                                                                                      LUCY H. KOH
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27                                                   4

                                  28   Case No. 17-cv-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART SEALING MOTION RELATED TO MOTION TO
                                       EXCLUDE NEVO TESTIMONY
